AO 2458 (Rev. 02/18)   Judgment in u Criminal Case
                       Sheet 1
                                                                                                                          FILED
                                                                                                                            OCT 1 0 2019
                                          UNITED STATES DISTRI ,T COURT                                                                      Court
                                                                                                                         Cle!k, u.s Districttan
                                                                                                                           Dist rict Of Mon     a
                                                                  District of Montana                                              GrutFall•
                                                                             )
              UNITED STATES OF AMERICA                                                                ENT IN A CRIMINAL CASE
                                                                             )
                                   v.                                        )




                                                                                                 r·
                   DYLAN BLAKE LAPLANT                                       )       Case Number: CR 19-13-GF-BMM-01
                                                                             )
                                                                             )      USM N�mber: 17563-046
                                                                             )
                                                                             )        Thane           Johnson
                                                                                     Defendant' Attorney
                                                                             )
THE DEFENDANT:                                                                                   !



liZI pleaded guilty to count(s)         1 through 13 of the Indictment

Dpleaded nolo contendere to count(s)
 which was accepted by the court.
Dwas found guilty on count(s)
 after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                               Offense Ended

 18 U.S.C. § 2252A(a)(2)            Distrib_cilion of ChilJtPornography                                            9/1012017                    1 -3

 18 U.S.C. § 2252A(a)(2)            Receipt of Child Pornography                                                   10/24/2017                   4 - 13



       The defendant is sentenced as provided in pages 2 through            __7 __ of his judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
DThe defendant has been found not guilty on count(s)
DCount(s)       _____________                             □ is       Dare dismissed on the motion ofthe United States.
                                                                                                 �istrict within 30 days of any change of name, residence,
         It is ordered that the defendant must notify the United States attorney for this
or mailing address until all fines, restitution, costs, and special assessments in:,.p osed by     is judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in             conom1c circwnstances.




                                                                             Brian Morris,           nited States District Judge
                                                                            Name and Title of Ju�ge


                                                                             10/1012019
                                                                            Date
AO 245B (Rev. 02/18) Judgment in Crimina1 Case
                     Sheet 2 - Imprisonment
                                                                                                    Judgment- Page   -=2-   of   7
 DEFENDANT: DYLAN BLAKE LAPLANT
 CASE NUMBER: CR 19-13-GF-BMM-01

                                                              IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau ofP ·sons to be imprisoned for a total
 tenn of:
  60 months on Counts 1 through 13, to run concurrently.




     liZI   The court makes the following recommendations to the Bureau of Prisons:

     Consider for placement at FCl Englewood, CO, if eligible.




     lill   The defendant is remanded to the custody of the United States Marshal.

     D      The defendant shall surrender to the United States Marshal for this district:   ,

            D   at                                 D   a.m.      D   p.m.     on
                     ---------
            D   as notified by the United States Marshal.
                                                                                            '
                                                                                            I

     D The defendant shall surrender for service of sentence at the mstltution designlted by the Bureau of Prisons;
            D   before 2 p.m. on     ____________ .

            D   as notified by the Umted States Marshal.

            D   as notified by the Probation or Pretrial Services Office.



                                                                     RETURN
 I have executed this judgment as follows:




            Defendant delivered on

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgm;nt.



                                                                                                 UNITED STATES MARSHAL



                                                                            By----+--- ==========-;-;------
                                                                                     DEPUTY UNITED STATES MARSHAL
AO 2458 (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 3 - Supervised RelcB.Se
                                                                                                        Judgment-Page _ _ _ of
DEFENDANT: DYLAN BLAKE LAPLANT
CASE NUMBER: CR 19-13-GF-BMM-01
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
 Ten (10) years on Counts 1 through 13, to run concurrently.




                                                     MANDATORY CONDITIONS

I.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must subipit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter~ as determined by th~ court.
            D The above drug testing condition is suspended, based on the court's determination that you
                pose a low risk of future substance abuse. (check if applicable)       !


4.     ltf   You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
             restitution, (check l/applicable)
5.     ltf   You must cooperate in the collection of DNA as directed by the probation omcer. (check if applicable)
6.     ~     You must comply with the requirements of the Sex Offender Registration !llld Notification Act (34 U.S.C. § 20901, el seq.) as
             directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
             reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     D You must participate in an approved program for domestic violence. (check iJapplicable)
                                                                                         '




You must comply with the standard conditions that have been adopted by this court as iwell as with any other conditions on the attached
page.
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 3A - Supervised Release
                                                                                                Judgment-Page _ ___,____ _ of - - ~ ~ - -
DEFENDANT: DYLAN BLAKE LAPLANT
CASE NUMBER: CR 19-13-GF-BMM-01

                                     STANDARD CONDITIONS OF SUiPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision 'l"d identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.    You must report to the probation office in the federal judicial district where you lire authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report td a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions frolljl the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probat(on officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authori:!ed to reside without first getting pennission from the
      court or the probation officer.                                                       I

4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to chang4 where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation ol'!'icer at least IO days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstanc~s, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or els~where, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she ob~erves in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. Jfyou do not have full-time employment you must try to find full-tim~ employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about yoll\' work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before thtj change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with tha~ person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
IO.   You must not own, possess, or have access to a firearm, ammunition, destructiv~ device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or fath to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act a confidential human source or informant without
      first getting the permission of the court.


                                                                                       1
12.   If the probation officer determines that you pose a risk to another person (inclu ng an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that i !ruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the condition!; of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court anti has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditi~ns, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.                                   :I


Defendant 1s Signature                                                                                     Date - - - - - - - - - - - -
AO 245B(Rev. 02/18) Judgment in a Criminal Case
                    Sheet 3D- Supervised Release
                                                                                                                          Judgment-Page _ _ _ of
DEFENDANT: DYLAN BLAKE LAPLANT
CASE NUMBER: CR 19-13-GF-BMM-01

                                             SPECIAL CONDITIONS OF SUP. RVISION
1. The defendant shall submit his person, and any property, residence, vehicle, papers. computers (as ~efined
                                                                                                        '        in 18 U.S.C. § 1030(e)(1 )), other electronic
communications or data storage devices or media, to which the defendant has access, to a search at~ reasonable time and a reasonable manner, with or without a
warrant, by the United States Probation Office, or by any law enforcement officers upon the express d~iection of the United States Probation Office, with reasonable
suspicion concerning a violation of a condition of supervision or unlawful conduct by the defendant. Fai ure to submit to search may be grounds for revocation. The
defendant shall warn any other occupants, adults, and minors that the premises may be subject to se ches pursuant to this condition. The defendant shall allow
seizure of suspected contraband for further examination.                                                ,

 2. The defendant shall enter and successfully complete a sex offender treatment program. The defend~mt is to enter a program designated by, and until released by,
 the United States Probation Office. The defendant is to pay all or part of the costs of treatment as directed by United States Probation Office.

 3. The defendant shall participate in a program for mental health treatment as deemed necessary by t~e United States Probation Office, until such time as the
 defendant is released from the program by the probation office. The defendant is to pay part or all the ¢ost of this treatment, as directed by the United States
                                                                                                         1

 Probation Office.

 4. The defendant shall not be allowed to do the following without prior written approval of United State Probation: knowingly reside in the home, residence, or be in
 the company of any child under the age of 18, with the exception of his own children; go to or loiter wit in 100 yards of school yards. parks, playgrounds, arcades, or
 other places primarily used by children under the age of 18.

 5. The defendant shall not possess camera phones or electronic devices that could be used for covert hotography without the prior written approval of the United
 States Probation Office.

 6. You must not access the Internet except for reasons approved in advance by the probation office.

 7. You may own or possess only one device that has access to on line services as approved by the pr~tion office. If that device is not a phone, you may also
 possess one mobile phone that has no online capability or camera. You must obtain the approval of the probation office prior to using any device. You must not own,
 possess, or use any additional devices, whether or not the device has access to online services, witho~t the prior written approval of the probation office. You shall
 not own. possess, or use more than one data storage device or media, without the prior written approv~I of the probation officer. Your approved devices must be
 capable of being monitored and compatible with monitoring hardware, software, or other technology approved by the probation office. You must allow the probation
 office to make unannounced examinations of all devices, hardware. software, which may include the r1trieval and copying of all data from your computer, phone,
 tablet, or data storage device or media. You must allow the probation office to install software to restriqt or monitor your devices access. You must pay part or all of
 the cost of monitoring, as directed by the probation officer. You must not use any computer, phone, ta~let, data storage device or media, to access sexually explicit
 materials as defined in these conditions nor to contact minors or gather information about a minor. Yolj must not possess encryption or steganography software. You
 must provide records of all passwords, internet service, and user identifications (both past and present) to the probation officer and immediately report changes.
 Immediately means within 6 hours. You must sign releases to allow the probation officer to access ph ne, wireless, internet, and utility records.

 8. The defendant shall not knowingly possess or use any computer or other device with access to any nline computer service without the prior written approval of
 the probation office. The defendant shall allow the probation office to make unannounced examination of his computer, hardware, and software, which may include
 the retrieval and copying of all data from defendant's computer. The defendant shall allow the probatio office to install software to restrict his computer access or to
 monitor his computer access. The defendant shall not possess encryption or steganography software. The defendant shall provide records of all passwords, internet
 service, and user identifications (both past and present) to the probation office and immediately report hanges. The defendant shall sign releases to allow the
 probation officer to access phone, wireless, internet, and utility records.

 9. The defendant will provide the United States Probation Office with any requested financial informati n and shall incur no new lines of credit without prior approval
 of the United States Probation Office. You must notify the Probation Office of any material changes in our economic circumstances that might affect your ability to
 pay restitution, fines or special assessments.                                                         :
                                                                                                         !
 10. The defendant shall apply all monies received from income tax refunds, lottery winnings, judgment/;>, and/or any other anticipated or unexpected financial gains to
 the outstanding Court-ordered financial obligation.

 11. The defendant shall submit to not more than six polygraph examinations per year as directed by Uhited States Probation to assist in treatment, planning, and
 case monitoring. The defendant maintains the Fifth Amendment rights during polygraph examinations ~nd may refuse to answer any incriminating questions. The
 defendant is to pay all or part of the cost of the examinations as directed by United States Probation qttice,

 12. The defendant shall not knowingly acquire, possess. or view any materials depicting sexually expli~it conduct as defined in 18 U.S.C. § 2256(2)(A), if the
 materials, taken as a whole, are primarily designed to arouse sexual desire. unless otherwise approvef! by the supervising probation officer in conjunction with
 defendant's sex offender treatment provider. This condition applies to written stories, visual, auditory, ~lephonic, or electronic media, computer programs or
 services, and any visual depiction as defined in 18 U.S.C. § 2256(5). The defendant shall not knowing!y patronize any place where sexually explicit material or
 entertainment is the primary item of sale, such as adult bookstores, clubs, or internet sites, unless otherwise approved by the supervising probation office in
 conjunction with defendant's sex offender treatment provider. The defendant shall not utilize 900 or adlllt telephone numbers or any other sex-related numbers, or
 onhne chat rooms that are devoted to the discussion or exchange of sexually explicit materials as defi~ed above.

 13. The defendant shall abstain from the consumption of alcohol and shall not enter establishments w~ere alcohol is the primary item of sale.

 14. The defendant shall participate in substance abuse testing, to include not more than 104 urinalysi~ tests, not more than 104 breathatyzer tests, and not more
 than 36 sweat patch applications annually during the period of supervision. The defendant shall pay all or part of the costs of testing as directed by the United States
 Probation Office.

 15. The defendant shall not possess, ingest or inhale any toxic substances such as, but not limited to, jsynthetic marijuana, kratom and/or synthetic stimulants such
 as bath salts and spice, that are not manufactured for human consumption, for the purpose of altering !his mental or physical state.

 16. The defendant shall pay restitution in the amount of $18,000. The defendant is to make monthly Pj8Yments, or as otherwise directed by United States Probation.
 Payments shall be made to the Clerk, United States District Court, Missouri River Courthouse, 125 C~ntral Avenue West, Suite 110, Great Falls, MT 59404, and
 dispersed to: Jessy, John Doe I, John Doe II. John Doe Ill, John Doe IV and John Dae V.
AO 245B (Rev. 02/18)    Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                                 Judgment - Page   -~6~_      of          7
 DEFENDANT: DYLAN BLAKE LAPLANT
 CASE NUMBER: CR 19-13-GF-BMM-01
                                                 CRIMINAL MONETARY PENALTIES
         The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                         Assessment                 JVT A Assessment*                    Fine                            Restitution
 TOTALS                $ 1,300.00                 $ N/A                                $ WAIVED                      $   18,000.00


 D       The determination of restitution is deferred until _ _ _ _ . An Amended Ju'dlgment in a Criminal Case                          (AO 245C)   will be entered
         after such determination.
                                                                                                      '

 li1'i The defendant must make restitution (including community restitution) to the follbwing payees in the amount listed below.

         If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
         the priority order or percentage payment colunm below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
         before the United States is paid.

 Name of Payee                                                             Total Loss**                   estitution Ordered           Priority or Percentage

   Jessy                                                                                                           $3,000.00


   John Doe I                                                                                                      $3,000.00


   John Doell                                                                                                      $3,000.00


   John Doe Ill                                                                                                    $3,000.00


   John Doe IV                                                                                                     $3,000.00


                                                                                                                   $3,00Q.(JO
   John Doe V
                                                                                                      I
 TOTALS                                $          0.00                               s_____1--'s,_oo_o_.o_o_
                                           ---------
 D        Restitution amount ordered pursuant to plea agreement $

 D        The defendant must pay interest on restitution and a fine of more than $2,500, ujlless the restitution or fine is paid in full before the
          fifteenth day after the date of the judgment, pursuant to I 8 U.S.C. § 3612(f). Ajl of the payment options on Sheet 6 may be subject
          to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 li1'i    The court determined that the defendant does not have the ability to pay interest! and it is ordered that:

          li1'i the interest requirement is waived for the        D       fine   li1'i restitution.
          D   the interest requirement for the       D     fine       •     restitution is modified 4s follows:

 • Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.               '
 •• Findings for the total amount oflosses are required under Chapters 109A, 110, 1JOA, and I 13A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.                                                 1



                                                                                                      !
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 6 - Schedule of Payments
                                                                                                                            7_ of
                                                                                                          Judgment - Page _ _           --~7__
DEFENDANT: DYLAN BLAKE LAPLANT
CASE NUMBER: CR 19-13-GF-BMM-01

                                                      SCHEDULE OF PAYMENTS

Havmg assessed the defendant's ability to pay, payment of the total crimmal monel penalties 1s due as follows:

A        •      Lump sum payment of$ _ _ _ _ _ _ _ due immediately, balance dr

                D    not later than ~ - - - - - - - - - , or                               !

                D    in accordance with D C, D D,    D E, or                 D F below;   <t
B        D      Payment to begin immediately (may be combined with        • c,        D Dj or       D F below); or

C        D      Payment in equal _ _ _ _ _ (e.g., weeldy, monthly, quarterly) installm'1Ilts of $ _______ over a period of
               _ _ _ _ _ (e.g., months or years), to commence _____ (e.g., 30 o~ 60 days) after the date of this judgment; or

D        D      Payment in equal _ _ _ _ _ (e.g., weeldy, monthly, quarterly) installments of $ _______ over a period of
               _ _ _ _ _ (e.g., momhs or years), to commence  _____ (e.g., 30 o~ 60 days) after release from imprisonment to a
                term of supervision; or

E        •      Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
                imprisomnent. The court will set the payment plan based on an assessmentiofthe defendant's ability to pay at that time; or

F        '2)    Special instructions regarding the payment of criminal monetary penalties: :

                 Special assessment shall be immediately due and payable. While ihcarcerated, criminal monetary penalty
                 payments are due during imprisonment at the rate of not less than $25 per quarter, and payment shall be through
                 the Bureau of Prisons' Inmate Financial Responsibility Program. Climinal monetary payments shall be made to
                 the Clerk, United States District Court, Missouri River Courthouse, j 25 Central Avenue West, Suite 110, Great
                 Falls, MT 59404, **Assessment/Restitution Dylan Blake Laplant••.
Unless the court has expressly ordered otherwise, if this judgment imposes imprisonme t, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any crimi al monetary penalties imposed.




 D       Joint and Several

         Defendant and Co-Defendant Names and Case Numbers (including defendant nu             er), Total Amount, Joint and Several Amount,
         and corresponding payee, if appropriate.




 D       The defendant shall pay the cost of prosecution.

 D       The defendant shall pay the following court cost(s):                              ,

 li1'I   The defendant shall forfeit the defendant's interest in the following property to t~e United States:
          black Apple iPhone with black otter box case as identified in the indictment.


 Payments shall be applied in the following order: (I) assessment, (2) restitution princ\pal, (3) restitution interest, (4) fine principal, (5) fine
 interest, (6) community restitution, (7) NTA assessment, (8) penalties, and (9) costs,iincluding cost of prosecution and court costs.
                                                                                           '
